                     Case 19-24331-PGH              Doc 27     Filed 01/16/20     Page 1 of 2

                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                                                                   CASE NO.: 19-24331-BKC-JKO
                                                                                PROCEEDING UNDER CHAPTER 13

IN RE:

RALPH LEVI SANDERS, JR.
XXX-XX-6171

_____________________________/
DEBTOR

         OBJECTION TO EXEMPTIONS AND CERTIFICATE OF SERVICE OF COURT GENERATED
                                  NOTICE OF HEARING

    Robin R. Weiner, Chapter 13 Trustee in the above-referenced bankruptcy case ("Trustee"), hereby
objects to the Debtor's claimed exemptions in Schedule C and states:

1.   The Debtor's claim of exemption in BANK ACCOUNT BY TBE violates the provisions of 11 U.S.C.
     Section 511, F.S. Section 222.20 and F.S. Section 222.30.

    WHEREFORE,       the   Trustee   respectfully   requests   that   the   claimed   exemption(s)   be   stricken   and
disallowed.

    I HEREBY CERTIFY that I am admitted to the Bar of United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court as set
forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Objection to Exemptions
and Certificate of Service of Court Generated Notice of Hearing was served, via U .S. first class mail,
certified mail and/or CM/ECF, to the parties listed on the attached service list this 16th day of January,
2020.

                                                                            /s/ Robin R. Weiner
                                                                            _____________________________________
                                                                            ROBIN R. WEINER, ESQUIRE
                                                                            STANDING CHAPTER 13 TRUSTEE
                                                                            P.O. BOX 559007
                                                                            FORT LAUDERDALE, FL 33355-9007
                                                                            TELEPHONE: 954-382-2001
                                                                            FLORIDA BAR NO.: 861154
                 Case 19-24331-PGH   Doc 27   Filed 01/16/20   Page 2 of 2
                                                                       OBJECTION TO EXEMPTIONS
                                                                       CASE NO.: 19-24331-BKC-JKO

                                     SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
RALPH LEVI SANDERS, JR.
561 SW 60 AVE.
PLANTATION, FL 33317

ATTORNEY FOR DEBTOR
MICHAEL H. JOHNSON, ESQUIRE
3601 WEST COMMERICAL BLVD
SUITE 31
FT. LAUDERDALE, FL 33309
